DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…an image acquisition section…”, “…a phase angle acquisition section…” and “…surface roughness acquisition section…” in claim 1, “…a spatial information acquisition section…” in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US PG Pub. 20090141027). 
Regarding claims 1, 12 and 13, Sato discloses an information processing apparatus (para. 0080; optical area dividing device 100 is an example of the image processing device which performs processing on a shadow in the image of the object) comprising: 
an image acquisition section (camera 200 of fig. 2) adapted to acquire data of polarization images in a plurality of azimuths (para. 0099; discloses imaging unit 206 
a phase angle acquisition section adapted to not only derive change in polarization luminance representing a subject's silhouette relative to the azimuth by using the polarization images but also acquire the azimuth that provides a maximum value of the polarization luminance as a phase angle (para. 0115-0116; polarization phase is the angle at which luminance changing depending on the angle of the polarization principal axis becomes maximum. An estimated polarization error is the total of differences between the luminance values observed in the four pixel samples and the corresponding luminance values determined from the above sinusoidal obtained through the approximation); 
a surface roughness acquisition section adapted to acquire surface roughness of the subject by evaluating a characteristic of the phase angle with respect to change in the specular reflectance in accordance with a given reference (para. 0118; descriptions are given of diffuse reflection and specular reflection. It is known that the reflection characteristics of the surface of the object are represented as the total of specular reflection components as "pressing mark" and diffuse reflection components as mat reflection components and para. 0195; …the difference in the polarization characteristics of an object having a low reflectance. The internal reflection of the object having smooth surface and has a low reflectance is approximately 0, and diffuse reflection components are very weak. On the other hand, under the specular reflection condition, light is reflected and thus specular reflection becomes greater); and 

Regarding claim 2, Sato discloses wherein the surface roughness acquisition section evaluates, as a characteristic of the phase angle, a parameter representing how mildly or steeply change in the phase angle occurs relative to the change in the specular reflectance (illustrated in figs. 9 and 10 and para. 0120; graphs each showing the degree of polarization (angle) of specular reflection components and diffuse reflection components).

Regarding claim 3, Sato discloses wherein the phase angle acquisition section acquires the phase angles at a plurality of positions (para. 0115; polarization phase is the angle at which luminance changing depending on the angle of the polarization principal axis becomes maximum.) having different specular reflectances in the subject's silhouette (para. 0130;  the degrees of polarization of specular reflection components are higher than those of diffuse reflection components. Therefore, the attached shadow areas indicating the reflection characteristics of specular reflection components have a relatively higher degree of polarization), and the surface roughness acquisition section evaluates the characteristic by acquiring the specular reflectances at the plurality of positions and then representing the change in the phase angle relative to 

Regarding claim 6, Sato discloses wherein the phase angle acquisition section acquires the phase angle in a range of the subject's silhouette where a difference in luminance is equal to or greater than a given value, and the surface roughness acquisition section evaluates the characteristic of the phase angle by representing the change in the phase angle relative to the luminance (para. 0185; when the luminance value of the differential image captured using the flash is equal to or greater than the threshold value (Yes in S404), the shadow area detecting unit 301 judges that the pixel is a shadow area (S405), and ends the processing. In contrast, when the luminance value of the differential image by the flash is less than the threshold value, the shadow area detecting unit 301 judges that the pixel is not a shadow area but a low reflectance area (or a low reflectance pixel) (S405), and ends the processing).

Regarding claim 8, Sato discloses wherein the surface roughness acquisition section refers to a lookup table associating a parameter representing the characteristic of the phase angle with the surface roughness and acquires the surface roughness of the subject on a basis of a value of the parameter acquired on a basis of the polarization images (para. 0167; the judgment (refers to a table) may be made based on the fact that the polarization characteristics of the attached shadow area are specular reflection characteristics. For example, the polarization phase .phi. defined by Expression 7 may be used. As described above, the polarization phase .phi. shows one component of the normal vector of the object, but the relationship between the 

Regarding claim 9, Sato discloses further comprising: a spatial information acquisition section adapted to acquire information regarding a state of a light source (directional) on a basis of the surface roughness of the subject and a luminance distribution of the subject's silhouette (para. 0129; a large amount of wraparound light (multiple reflected light) exist in the shadow area, it is considered that multiple reflected light is incident from various directions in the attached shadow area. In other words, it is considered that multiple reflected light as specular reflection exists with respect to the normal vectors of the camera 200 and the pixels in which attached shadow area is generated).

Regarding claim 11, Sato discloses further comprising: a spatial information acquisition section adapted to acquire, by using information regarding the change in the phase angle relative to the change in the specular reflectance and on a basis of the phase angle at a position of the subject's silhouette, the specular reflectance at the position (illustrated in fig. 18 and disclosed in para. 0155; Here are shown, for each of the pixels which make up a polarized image, specific values of the pixel position, the amplitude A, the degree of polarization .rho., the polarization phase .phi., the estimated polarization error E, and the result of the area division).

Allowable Subject Matter
Claims 4, 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 4 that was found to be allowable is wherein the phase angle acquisition section acquires the phase angles in a range of the subject's silhouette where the specular reflectance varies monotonously, and the surface roughness acquisition section evaluates the characteristic of the phase angle by representing the change in the phase angle relative to a position in the range.

Claim 5 is allowable as being dependent on claim 4. 

The subject matter of claim 7 that was found to be allowable is wherein the image acquisition section acquires video data of the polarization images in which a state in which the specular reflectance of the subject changes is captured, the phase angle acquisition section acquires, from a plurality of image frames of the video, the phase angles at positions of the subject's silhouette where the specular reflectance changes monotonously, and the surface roughness acquisition section evaluates the characteristic of the phase angle by representing the change in the phase angle relative to time.

Claim 9 is allowable as being dependent on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882